Exhibit 10.1.1

 

Statement of Work No. 24 Revision 6 (NE) SOW:         No     ü     Yes

Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the North American Portability Management LLC, as successor to
Northeast Carrier Acquisition Company, LLC, which is one of seven agreements
that are substantially identical in all material respects other than the parties
to the agreements. North American Portability Management, LLC succeeded to the
interests of Northeast Carrier Acquisition Company, LLC and each of the other
entities listed below. The following list identifies the other parties to the
six agreements that have been omitted pursuant to Instruction 2 to Item 601:

 

  •  

LNP, LLC (Midwest)

 

  •  

Southwest Region Portability Company, LLC

 

  •  

Western Region Telephone Number Portability, LLC

 

  •  

Southeast Number Portability Administration Company, LLC

 

  •  

Mid-Atlantic Carrier Acquisition Company, LLC

 

  •  

West Coast Portability Services, LLC

 

LOGO [g401432logo.jpg]

AMENDED AND RESTATED

STATEMENT OF WORK NO. 24

FOR

CONTINUING CERTIFICATION TESTING (CCT)

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

AMENDED AND RESTATED STATEMENT OF WORK

FOR

CONTINUING CERTIFICATION TESTING (CCT)

 

1. PARTIES & EFFECTIVENESS

This Revision 6 (the “Revision”) to Statement of Work No. 24 (this “SOW”) amends
and restates in its entirety the SOW in effect immediately prior the SOW
Effective Data (as that term is defined below), and is entered into pursuant to
Article 13 and Article 30 of, and upon execution shall be a part of, the
Contractor Services Agreement for Number Portability Administration
Center/Service Management System, as amended and in effect immediately prior to
the SOW Revision Effective Date (each such agreement referred to individually as
the “Master Agreement” and collectively as the “Master Agreements”) by and
between NeuStar, Inc. (“Contractor”) and the North American Portability
Management LLC, a Delaware limited liability company (the “Customer”), as the
successor in interest to and on behalf of the Northeast Carrier Acquisition
Company, LLC (the “Subscribing Customer”).

 

2. EFFECTIVENESS AND SUBSCRIBING CUSTOMERS

This Revision of the SOW shall be effective as of the last date of execution
below (the “SOW Revision Effective Date”), conditioned upon execution by
Contractor and Customer on behalf of all the limited liability companies listed
below for the separate United States Service Areas (the “Subscribing
Customers”).

 

  •  

LNP, LLC (Midwest)

 

  •  

Mid-Atlantic Carrier Acquisition Company, LLC

 

  •  

Northeast Carrier Acquisition Company, LLC

 

  •  

Southeast Number Portability Administration Company, LLC

 

  •  

Southwest Region Portability Company, LLC

 

  •  

West Coast Portability Services, LLC

 

  •  

Western Region Telephone Number Portability, LLC

The number in the upper left-hand corner refers to this Statement of Work.
Capitalized terms used herein without definition or which do not specifically
reference another agreement shall have the meanings as defined in the Master
Agreement.

 

Page 1

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

3. APPLICABLE DOCUMENTS

The following internal documents are applicable to the Additional Services
contemplated under this SOW:

 

  ü      Requirements Traceability Matrix ü    System Design ü    Detailed
Design ü    Integration Test Plan ü    System Test Plan ü    NPAC Software
Development Process Plan ü    User Documentation

Effective on the SOW Completion Date (defined below), the term Specifications as
used in the Master Agreements shall mean the Specifications as defined therein
and as modified and amended pursuant to Statements of Work under the Master
Agreements through and including this Statement of Work.

 

4. IMPACTS ON MASTER AGREEMENT

 

None    Master Agreement None    Exhibit B Functional Requirements Specification
None    Exhibit C Interoperable Interface Specification None    Exhibit E
Pricing Schedules None    Exhibit F Project Plan and Test Schedule None   
Exhibit G Service Level Requirements None    Exhibit H Reporting and Monitoring
Requirements None    Exhibit J User Agreement Form None    Exhibit K External
Design None    Exhibit L Infrastructure/Hardware None    Exhibit M Software
Escrow Agreement None    Exhibit N System Performance Plan for NPAC/SMS Services
None    Disaster Recovery None    Back Up Plans None    Gateway Evaluation
Process (Article 32 of Master Agreement)

 

5. SCOPE OF ADDITIONAL SERVICES

Contractor shall perform the Additional Services set forth herein. The
Additional Services under this SOW consist exclusively of the activities set
forth in this Article 5.

 

  5.1 No Enhancements

The Additional Services set forth in this SOW are not an Enhancement to the
NPAC/SMS as defined under the Master Agreement.

 

  5.2 Purpose

The Additional Services ensure that all Users are maintaining a system that does
not impact the NPAC/SMS and other providers when the NPAC/SMS software
application is changed or modified as required under any other statement of
work. Users’ systems must support new NPAC/SMS Software releases subject to
Change Orders issued by the North American

 

Page 2

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

Numbering Council (NANC) and incorporated into statements of work negotiated
between Contractor the Customer. User systems that do not meet these
requirements may be a significant inhibitor of systems’ operations and
efficiency for local number portability across the industry. This Article
defines the requirements for ensuring that all Users are maintaining a system
that does not adversely impact the NPAC/SMS and other providers when the
NPAC/SMS software application is changed. This SOW also defines the process for
ensuring certification for NPAC/SMS Software releases agreed to by the
Subscribing Customers and as implemented by Contractor.

 

  5.3 Changes Resulting from Revision 6

The SOW is revised by this Revision to reflect the decision by the LNPA Working
Group, at its March 14, 2012 meeting, to eliminate vendor Interoperability (ITP)
testing and replace it with vendor Turn-Up Testing (TUT). That is, both local
system developers and SOA/LSMS Users each separately will perform the complete
set of required Turn-Up test cases. The term “Continuing Certification Process”
(CCP) is replaced with the term “Continuing Certification Testing” (CCT).

 

  5.4 Continuing Certification Testing

Each local system (i.e., Service Order Administration [SOA] or Local Service
Management System [LSMS]) developer and User shall satisfactorily complete CCT
provided for in each SOW. A User shall not establish or maintain an active
association with the NPAC following the production release of an NPAC/SMS
Software version subject to each SOW, unless and until both the local system
developer and the User have satisfactorily completed the CCT. The foregoing
requirement to satisfactorily complete CCT applies to all scenarios described in
Section 5.7 below, except scenario (a). For a given SOA or LSMS system
configuration, local system developer testing must be completed before User
testing is begun.

 

  5.5 Initial Suspension

If both local system developer and User do not satisfactorily complete such CCT
at least five (5) calendar days prior to date on which a new version of the
NPAC/SMS Software is implemented in any Service Area, as set forth in the
applicable SOW Project Plan of the statement of work for the implementation of
such a release, and such User has not voluntarily agreed to suspend its
association with the NPAC/SMS at least one (1) calendar day prior to the new
production release date, then Contractor may suspend the User’s association and
User shall not be allowed to re-establish its association unless or until both
User and its local system developer have completed CCT (the “Initial
Suspension”). Contractor shall notify the appropriate Subscribing Customer or
Project Executive of the date such Initial Suspension occurred. During any
suspension of User’s association in accordance with this SOW, User shall remain
obligated with respect to all charges as would otherwise be charged under the
Master Agreement and User Agreement.

 

Page 3

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

If a User fails to complete CCT within the time allotted, as set forth in the
applicable SOW Project Plan, and Contractor has suspended such User’s
association, then Contractor shall notify User that User has thirty
(30) calendar days (the “Initial Suspension Period”), from receipt of such
notification in which to complete CCT. During the Initial Suspension Contractor
shall furnish one (1) bulk data download (“BDD”) per applicable NPAC/SMS Service
Area per calendar day without charge and User shall accept and install such BDD.
Upon expiration of the Initial Suspension period, Contractor shall have the
right to exercise one (1) of the following options (Contractor may consult with
Subscribing Customers on a case-by-case basis about which option is selected):

Option 1 - Continued Suspension

After the Initial Suspension period Contractor may continue the User’s
applicable User Agreement by providing notice thereof no later than the end of
the Initial Suspension Period, and thus continue providing User with BDDs (the
“Continued Suspension Period”). In such a case, Contractor shall provide one
(1) BDD per applicable NPAC/SMS Service Area per calendar day for a fee (see
Attachment A for pricing) and User shall accept and install such BDD.

Option 2 - Termination

The User’s applicable User Agreement shall terminate if Contractor (a) does not
elect during the Initial Suspension Period to continue the User Agreement or
(b) provides notice of termination during any Continued Suspension Period. User
shall be charged and be liable for all fees associated with subsequently
establishing service as a new User.

 

  5.6 Amendment to Section 10.1(e) of User Agreement

Each User Agreement is hereby amended to add a new paragraph (e) to Section 10.1
(concerning termination), reading, in its entirety, as follows:

(e) immediately, upon the expiration of a thirty (30) day period following
receipt of written notice from Contractor that the User has not satisfactorily
completed Continuing Certification Testing, unless Contractor elects, at its
option, to continue the User Agreement, notice of which must be provided to the
User no later than the end of the forgoing thirty (30) day period, until
Contractor otherwise terminates the User Agreement upon written notice.

 

  5.7 Requirements for Turn-Up Testing

TUT, which includes both new NPAC/SMS Software release functionality testing and
regression testing, must be performed on a developer’s local system software and
on a User’s local system software anytime a change is made to the interface
(GDMO or ASN.1) of either the NPAC/SMS

 

Page 4

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

or the local system. In the event that the interface change is initiated by the
NPAC/SMS, both the local system developers and Users shall perform Turn-Up
testing on each version of the local system software that a User potentially may
use with the new NPAC/SMS interface. However, in the case where the User also is
the local system developer, the second round of Turn-Up testing which User
otherwise would perform is not required as part of the Continuing Certification
Testing.

The following sets forth the required level of testing for specific scenarios:

(a) When a local product (SOA/LSMS) is compiled with the current interface
model, and a new local feature (SOA/LSMS feature) is implemented that does NOT
involve a change in the use of the interface model, and the NPAC/SMS is compiled
with the current model, then Turn-Up Testing is optional. Test cases to be
performed at the discretion of local system developers and Users. In this
situation standard regression test cases shall be performed.

(b) When a local product (SOA/LSMS) is compiled with the current interface
model, and no new local features are implemented that involve the interface, and
the NPAC/SMS is compiled with the new interface model, then Turn-Up Testing by
both local system developers and Users is required. In this situation, standard
regression test cases shall be performed.

(c) When a local product (SOA/LSMS) is compiled with the new interface model,
and no new local features are implemented that involve the interface, and the
NPAC/SMS is compiled with the new interface model, then Turn-Up Testing by both
local system developers and Users is required. In this situation, standard
regression test cases shall be performed.

(d) When a local product (SOA/LSMS) is compiled with the new interface model,
and new local features are implemented that involve the interface, and the
NPAC/SMS is compiled with the new interface model, then Turn-Up Testing by both
local system developers and Users is required. In this situation, standard
regression test cases and new functionality test cases shall be performed.

(e) When a local product (SOA/LSMS) is compiled with the current interface
model, and new local features are implemented that involve the interface, and
the NPAC/SMS is compiled with the current model, then Turn-Up Testing by both
local system developers and Users is required. In this situation, standard
regression test cases and new functionality test cases shall be performed.

(f) When the operating system software of a local product (SOA/LSMS ) is
upgraded, and this results in any OSI stack or CMIP toolkit change, then Turn-Up
Testing by both local system developers and Users is required. In this
situation, standard regression test cases shall be performed.

 

Page 5

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

(g) When the operating system of a local product (SOA/LSMS) is changed (e.g. OS
vendor A to OS vendor B), then Turn-Up Testing by both local system developers
and Users is required. In this situation, standard regression test cases shall
be performed.

(h) When the hardware of a local product (SOA/LSMS) is changed, then Turn-Up
Testing by both local system developers and Users is required. In this
situation, standard regression test cases shall be performed.

 

6. OUT OF SCOPE SERVICES

This SOW contains the agreed-upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW and for which Contractor shall be
compensated in accordance with Section 6, herein, shall not be interpreted,
implied, or assumed to include any other service(s), including additional or
changed services, not specifically described in Article 5, Scope of Additional
Services. Any and all requested or required services or change orders
(hereinafter “Out of Scope Services”) may be provided in accordance with the
Master Agreement and, specifically, Article 13.

 

7. PROJECT SCHEDULE

The schedule set forth in the following table is a summary of tasks and time
frames for implementation:

 

Phase

  

Summary Milestone

  

Interval

Phase 0.0

   Statement of Work Effective    Week 0

Phase 1.0

   Develop Communication and Education Plan for local system (SOA/LSMS)
Developers and Users    Week 1

Phase 2.0

   Notify Subscribing Customers of CCT Procedures    Week 2

 

8. PRICING

 

  8.1 Obligation

Upon execution of this Revision, Contractor shall be entitled to full
compensation for Additional Services in the amount and on the terms and
conditions set forth herein. Such compensation shall be the obligation of each
User. For the purposes of and in accordance with Section 23.3 (“Users’ Liability
for Payments”) of the Master Agreement, these Additional Services shall be
considered by all Users to be services performed prior to any effective date of
termination. Accordingly and notwithstanding any other provisions to the
contrary in the Master Agreement or any exhibit attached thereto, in the event
any amounts owed pursuant to this SOW remain outstanding upon any termination or
expiration of the Master Agreement or this SOW, such amounts shall be
immediately due and payable by the charged User(s) as provided for herein.

 

Page 6

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

  8.2 Amendment to Master Agreement - CCT Pricing

Pricing under this SOW is set forth Attachment A hereto, which amends Schedule 1
(Service Element Fees/Unit Pricing) under Exhibit E (Pricing Schedules) of the
Master Agreement by adding the two Service Elements under Category 2 as set
forth in Attachment A.

 

  8.3 Invoicing and Payment

Contractor shall prepare invoices (separate from Master Agreement invoicing, but
which may include invoicing for other SOW charges) on the last day of a calendar
month and send to each User for the amount of its User Charges. All invoices
shall be due and payable within thirty (30) days after the date of the invoice.

 

  8.4 Collection and Remedies

Collections and remedies hereunder with respect to a User shall be subject the
User’s applicable NPAC/SMS User Agreement. Any billing disputes shall be
promptly presented to Contractor in reasonable detail, in writing. Any requests
for adjustment shall not be cause for delay in payment of the undisputed balance
due.

 

  8.5 Late Fee

Late payments will be subject to a 1.25% interest charge per month, or, if
lower, the maximum rate permitted by law.

 

  8.6 Taxes

Each Allocated Payor is to remit to or reimburse Contractor for any taxes that
an Allocated Payor is obligated to pay by law, rule or regulation, or under the
Master Agreement, this SOW, or its respective NPAC/SMS User Agreement.

 

  8.7 No Withholding

Users may withhold payment of any amounts which are subject to a bona fide
dispute; provided it shall pay all undisputed amounts owing to Contractor that
have been separately invoiced to such User. If re-invoice occurs following the
thirty (30) day payment schedule, such invoice for the undisputed amount shall
be paid within ten (10) business days of receipt by User. User and Contractor
shall seek to resolve any such disputes expeditiously, but in any event within
thirty (30) days after receipt of notice thereof. All disputed amounts
ultimately paid or awarded to Contractor shall bear interest from the thirtieth
(30th) day following the original invoice.

 

Page 7

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

Notwithstanding the foregoing, User may not withhold payment of any amounts
invoiced by Contractor based solely upon a dispute concerning how a User, as an
Allocated Payor, is allocated charges under the Allocation Model (as those terms
are defined in the Master Agreement).

 

9. MISCELLANEOUS

9.1 Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the SOW Revision
Effective Date hereof, any reference in the Master Agreement to itself and any
Article, Section or subsections thereof or to any Exhibit thereto, or in any
User Agreement to itself or to the Master Agreement and applicable to any time
from and after the SOW Revision Effective Date hereof, shall be deemed to be a
reference to such agreement, Article, Section, subsection or Exhibit, as
modified and amended by this SOW. From and after the SOW Revision Effective
Date, the SOW shall be a part of the Master Agreement, including its Exhibits,
and, as such, shall be subject to the terms and conditions therein. Each of the
respective Master Agreements with respect to separate Service Areas remains an
independent agreement regarding the rights and obligations of each of the
Parties thereto with respect to such Service Area, and neither this SOW nor any
other instrument shall join or merge any Master Agreement with any other, except
by the express written agreement of the Parties thereto.

9.2 If any provision of this SOW is held invalid or unenforceable the remaining
provision of this SOW shall become null and void and be of no further force or
effect. If by rule, regulation, order, opinion or decision of the Federal
Communications Commission or any other regulatory body having jurisdiction or
delegated authority with respect to the subject matter of this SOW or the Master
Agreement, this SOW is required to be rescinded or is declared ineffective or
void in whole or in part, whether temporarily, permanently or ab initio (an
“Ineffectiveness Determination”), immediately upon such Ineffectiveness
Determination and without any requirement on any party to appeal, protest or
otherwise seek clarification of such Ineffectiveness Determination, this SOW
shall be rescinded and of no further force or effect retroactively to the SOW
Revision Effective Date. Consequently, the Master Agreement in effect
immediately prior to the SOW Revision Effective Date shall continue in full
force and effect in accordance with its terms, unchanged or modified in any way
by this SOW. In the event of an Ineffectiveness Determination, any amounts that
would have otherwise been due and payable under the terms and conditions of the
Master Agreement, in effect immediately prior to the SOW Revision Effective Date
(including, but not limited to any adjustments necessary to retroactively
re-price TN Porting Events under Exhibit E from the SOW Revision Effective Date
through the date of the Ineffectiveness Determination, or other amounts or
credits, to any party hereunder), shall be invoiced by Contractor at the
earliest practical Billing Cycle in accordance with the Master Agreement and
shall be due and payable in accordance with the applicable invoice therewith or
shall be credited or applied for the benefit of the Customer or any Allocated
Payor in accordance with the Master Agreement.

 

Page 8

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

9.3. This SOW Revision may be executed in two or more counterparts and by
different parties hereto in separate counterparts, with the same effect as if
all parties had signed the same document. All such counterparts shall be deemed
an original, shall be construed together and shall constitute one and the same
instrument.

9.4 If at any time hereafter a customer, other than a Subscribing Customer that
is a party hereto, desires to become a party hereto, then such customer may
become a party hereto by executing a joinder agreement under which it agrees to
be bound by the terms and conditions of this SOW, as modified from time to time.

9.5 This SOW is the joint work product of representatives of Customer and
Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.

9.6 This SOW sets forth the entire understanding between the Parties with regard
to the subject matter hereof and supersedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto. The modifications, amendments and
price concessions made herein were negotiated together and collectively, and
each is made in consideration of all of the other terms herein. All such
modifications, amendments and price concessions are interrelated and are
dependent on each other. No separate, additional or different consideration is
contemplated with respect to the modifications, amendments and price concessions
herein.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

Page 9

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

IN WITNESS WHEREOF, the undersigned have executed this Statement of Work:

 

CONTRACTOR: NeuStar, Inc. By:  

/s/ Bradley D. Smith

Its:  

Controller

Date:  

9-17-12

CUSTOMER: North American Portability Management LLC, as successor in interest to
and on behalf of Northeast Carrier Acquisition Company, LLC By:  

/s/ Melvin Clay

Its:  

NAPM LLC Co-Chair

Date:  

9/6/2012

By:  

/s/ Timothy Decker

Its:  

NAPM LLC CO-CHAIR

Date:  

9/7/2012

 

Page 10

CONFIDENTIAL



--------------------------------------------------------------------------------

Statement of Work No. 24 Revision 6 (NE) SOW:          No     ü     Yes

 

ATTACHMENT A

TO

STATEMENT OF WORK NO. 24, REVISION 6

Amendment to Schedule 1, Category 2, of Exhibit E

 

Category

  

Service Element

  

Unit

  

Price

   Bulk Data Download provided to User with suspended association during the
Initial Suspension period.    BDD per NPAC Service Area provided during Initial
Suspension period (one per day per applicable NPAC Service Area must be
accepted).    No charge for one BDD in each NPAC region per day.    Bulk Data
Download provided to User with suspended association during the Continued
Suspension period.    BDD per NPAC Service Area provided during Continued
Suspension period (one per day per applicable NPAC Service Area must be
accepted), as provided by SOW 24, as revised.    $500 for each NPAC region BDD.

 

Page 11

CONFIDENTIAL